Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Steve S. Cha and Reg No. 44,069, and Jason Liu Reg. No.: 51,955 March 10, 2022, authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
This listing of the claims will replace all prior versions and listings of claims in the application. 

Listing of Claims:
1.	(Currently Amended) An electronic device comprising: 
a processor;
at least one communication module configured to support wireless communication; and
a security module having an applet installed therein so as to store and manage a shared key to be transmitted to a first external electronic device and an authentication key used in authentication with a second external electronic device,
wherein the processor is configured to:
receive a request for transmitting the authentication key to the first external electronic device;
transmit information for generating the shared key and a command to generate the shared key to the security module;
control the security module so as to generate the shared key, based on the authentication key and the information for generating the shared key; and
control the security module so as to transmit the generated shared key and information related to the generated shared key to the first external electronic device,
wherein the information related to the shared key comprises information indicating an instruction to activate at least some of functions provided by the second external electronic device, 
wherein the security module is configured to:
if there is a plurality of applets installed in the security module, deactivate remaining applets 
in response to completion of installation of the shared key, activate the remaining applets.
		


3.	(Cancelled) 

4.	(Original) The electronic device of claim 1, wherein the information for generating the shared key, which is input, comprises an available usage time of the second external electronic device and geofencing limitation data of the second external electronic device.

5.	(Original) The electronic device of claim 1, wherein the processor is configured to transmit, to the security module, an encryption key for encryption of the shared key along with the information for generating the shared key.

6.	(Original) The electronic device of claim 1, wherein the security module is configured to:
receive information related to the applet for managing the shared key, which is installed in the security module of the first external electronic device; and
determine whether or not to transmit the shared key to the first external electronic device, based on the received information related to the applet.

7.	(Original) The electronic device of claim 6, wherein the security module is configured to:
identify whether or not an applet identification included in the information related to the applet is the same as an identifier corresponding to the shared key; and
determine whether or not to transmit the shared key to the first external electronic device, based on whether or not the applet identification is the same as the identifier corresponding to the shared key.

8.	(Previously Presented) The electronic device of claim 6, wherein the information related to the applet comprises at least one of an address at which the applet is stored, an applet 

9.	(Original) The electronic device of claim 1, wherein the authentication key is one of either a master key or a key generated based on the master key, and
wherein if the authentication key is the key generated based on the master key, the security module is configured to generate a token indicating that the shared key is generated based on the authentication key and transmit the token and information related to the shared key to the first external electronic device.

10.	(Original) The electronic device of claim 1, wherein the electronic device is configured to transmit the shared key and the information related to the shared key to the first external electronic device using the communication module.

11.	(Currently Amended) An electronic device that receives a shared key from a first external electronic device, the electronic device comprising:
a processor;
at least one communication module configured to support wireless communication; and
a security module configured to manage information related to an applet that manages an authentication key used in authentication of a second external electronic device and store an applet identification (AID) list and the applet,
wherein the security module is configured to:
receive a signal requesting the information related to the applet from the first external electronic device;
transmit the information related to the applet to the first external electronic device;
receive the shared key and information related to the shared key from the first external electronic device, wherein the shared key is generated by the first external electronic device based on the authentication key;  
if there is a plurality of applets installed in the security module, deactivate remaining applets 

in response to completion of installation of the shared key, if there is the plurality of applets installed in the security module, activate the remaining applets,
wherein the information related to the shared key comprises information indicating an instruction to activate at least some of functions provided by the second external electronic device.
	
12.	(Original) The electronic device of claim 11, wherein the processor is configured to:
receive information on a vehicle from the first external electronic device;
identify an applet identification for management of the shared key, based on the information on the vehicle; and
transmit a command to install the applet to the security module.

13-14.	(Cancelled)

15.	(Original) The electronic device of claim 11, wherein the information related to the shared key is stored in the first external electronic device and comprises information indicating generation based on an authentication key used in authentication of the second external electronic device.

16.	(Previously Presented) An electronic device comprising: 
a processor;
at least one communication module configured to support wireless communication; and
a security module having an applet installed therein so as to store and manage a shared key to be transmitted to a first external electronic device and an authentication key used in authentication with a second external electronic device,
wherein the processor is configured to:
receive a request for transmitting the authentication key to the first external electronic device;

control the security module so as to generate the shared key, based on the authentication key and the information for generating the shared key; and
control the security module so as to transmit the generated shared key and information related to the generated shared key to the first external electronic device,
wherein the information related to the shared key comprises information indicating an instruction to activate at least some of functions provided by the second external electronic device,
wherein the security module comprises a proximity vehicle key system environment (PVKSE) configured to manage information related to the applet, and
wherein the PVKSE is stored in an issued security domain of the security module, and the applet is stored in a supplementary security domain.

17.	(Previously Presented) An electronic device that receives a shared key from a first external electronic device, the electronic device comprising:
a processor;
at least one communication module configured to support wireless communication; and
a security module configured to manage information related to an applet that manages an authentication key used in authentication of a second external electronic device and store an applet identification (AID) list and the applet,
wherein the security module is configured to:
receive a signal requesting the information related to the applet from the first external electronic device;
transmit the information related to the applet to the first external electronic device;
receive the shared key and information related to the shared key from the first external electronic device, wherein the shared key is generated by the first external electronic device based on the authentication key; and 
install the received shared key and the information related to the shared key in the security module,
wherein the security module comprises a proximity vehicle key system environment (PVKSE) configured to manage information related to the applet, and


Reason for allowance
Claims 1-2, 4-12 and 15-17 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on February 25, 2022, through examination of the claims with application, further proposed examiner’s amendment and search, the pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the features have been found in condition for allowance.
Claim 1 is currently amended with allowable subject matter in claim 13 as indicated previously.
Claim 11 is currently amended with allowable subject matter in claim 13 as indicated previously.
Claims 16 is a new version of claim 1 with allowable subject matter in claim 14 as indicated previously.
Claims 17 is a new version of claim 11 with allowable subject matter in claim 14 as indicated previously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/TECHANE GERGISO/Primary Examiner, Art Unit 2494